UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 HASSAN BIN ATTASH,

               Petitioner,

                        v.                         Civil Action No. 05-1592 (RCL)

 BARACK H. OBAMA, et al.,

               Respondents.


                                             ORDER

       Upon consideration of Respondents’ Unopposed Motion for Extension of Time to

Comply with this Court’s Order of July 24, 2009, it is hereby

       ORDERED that Respondents’ motion is GRANTED. It is further

       ORDERED that Respondents have until August 6, 2009 to produce the approximately

230 responsive documents that Respondents have located in the consolidated assemblages of the

files of JIG and OARDEC and have already submitted for clearance. It is further

       ORDERED that Respondents have until August 17, 2009 to implement a more robust

search capability for the Task Force database. It is further

       ORDERED that Respondents have until August 31, 2009 to complete targeted searches

for responsive Task Force information and submit all responsive material to the clearance team.




8/3/2009                                                  /s/
Date                                                 Chief Judge Royce C. Lamberth
                                                     United States District Judge